DETAILED ACTION
Status of the Claims
Claims 1-20 are currently pending and are examined herein.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities: claim 13 currently ends with a comma and as per MPEP 608.01(m), “[e]ach claim begins with a capital letter and ends with a period”.  Appropriate correction is required.  
Claims 15 and 20 are objected to as being dependent upon a rejected base claim, but would be free from the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Appropriate correction is required. 

Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Shen et al.
Claims 1-3, 5-8, 10-11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. (Scientific Reports, 2017, 7:16400).  
Regarding claims 1 and 7-8, Shen teaches a method for isolating an antigen-specific T cell, the method comprising:
preparing a plurality of particles, each particle comprising four polypeptides (e.g. preparation of beads as per the Preparation of AAPC-beads for HBV-specific CD8+ T cell detection section on pages 4-6), wherein each polypeptide comprises, in an amino to carboxyl terminus orientation, an antigenic sequence, a Beta 2 Microglobulin (β2M) sequence, and a Major Histocompatibility Complex (MHC) heavy chain sequence (e.g. a single-chain trimer described as “peptide-(GS4)3-β2m-(GS4)4-HLA-A2 heavy chain” as per the Preparation of AAPC-beads for HBV-specific CD8+ T cell detection section on pages 4-6); 
b. contacting a plurality of the particles with a plurality of T cells under conditions suitable for antigen-specific binding of a T cell to a particle (e.g. patients’ PBMC cells were prepared and enumerated with the AAPC-beads above, as per the Enumeration and reactivity evaluation of HBc18–27/HBs183–191-specific CD8+ T cells by AAPCmicroplate section on p. 12); and 
Enumeration and reactivity evaluation of HBc18–27/HBs183–191-specific CD8+ T cells by AAPCmicroplate section on p. 12).
Regarding claims 2-3, Shen teaches the above, wherein the particles are magnetic beads as per the Preparation of AAPC-beads for HBV-specific T cell detection section on p. 12).
Regarding claim 5, Shen teaches the above, wherein the particle is labeled (e.g. labeled with streptavidin as per the Preparation of AAPC-beads for HBV-specific CD8+ T cell detection section on pages 4-6).
Regarding claims 6 and 10-11, Shen teaches the above, wherein the plurality of particles comprises at least two particles comprising distinct polypeptides (e.g. multiple HLA types, including HLA-A*02:01, as per the Preparation of AAPC-beads for HBV-specific CD8+ T cell detection section on pages 4-6).
Regarding claim 17, Shen teaches the above, wherein the polypeptide further comprises a purification cluster (e.g. a His6 tag and a biotinylation sequence, as per the Preparation of AAPC-beads for HBV-specific T cell detection section on p. 12).

Claim Rejections – 35 U.S.C. 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Heath et al. and Truscott et al.
Claims 1-3, 5-11, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Heath et al. (U.S. PGPub 2017/0003288 A1, published 01/05/2017) in view of Truscott et al. (J. Immunol., 2007, 178(10):6280-6289).  
Regarding claims 1(in part) and 2-3, Heath teaches a method for isolating an antigen-specific T cell, the method comprising:
preparing a plurality of particles, each particle comprising four polypeptides (e.g. preparation of magnetic nanoparticles bound to 
contacting a plurality of the particles with a plurality of T cells under conditions suitable for antigen-specific binding of a T cell to a particle (e.g. T cells mixed with the particles as above, isolating those that bind to the particles with a magnetic, as per Fig. 6 and para 0061-0062); and 
isolating the particles, to thereby isolate an antigen-specific T cell bound thereto (e.g. as per Fig. 6 and para 0061-0062).
Regarding claim 5, Heath teaches the above, wherein the particle is labeled (e.g. labeled detectable barcodes as per para 0057).
Regarding claims 6 and 10-11, Heath teaches the above, wherein the plurality of particles comprises at least two particles comprising distinct polypeptides (e.g. multiple antigenic peptides bound to HLA-A*02:01, as per para 0051 and Table 7).
Regarding claims 7-9, Heath teaches the above, wherein the T cells are patient-derived PBMCs or tumor infiltrating lymphocytes (TILs) (e.g. as per para 0061).
Regarding claim 17, Heath teaches the above, wherein the polypeptide further comprises a purification cluster (e.g. a His6 tag and a biotinylation sequence, as per the Preparation of AAPC-beads for HBV-specific T cell detection section on p. 12).
However, it is noted that Heath uses a non-covalently bound antigenic peptide, rather than each polypeptide comprising, in an amino to carboxyl terminus orientation, an antigenic sequence, a Beta 2 Microglobulin (β2M) sequence, and a Major Histocompatibility Complex (MHC) heavy chain sequence, as set forth in claim 1.
claim 1(in part), Truscott teaches polypeptides comprising, in an amino to carboxyl terminus orientation, an antigenic sequence, a Beta 2 Microglobulin (β2M) sequence, and a Major Histocompatibility Complex (MHC) heavy chain sequence (e.g. termed a “single chain trimer” or SCT, as per the right column of p. 6280).
Regarding claims 13-14, Truscott teaches use of a β2M signal peptide (e.g. as per the DNA constructs and retroviral transduction section on page 6281).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to use the disulfide trapped single chain trimer (dtSCT) as per Truscott in the T cell isolation as per Heath.  One of ordinary skill in the art would have been motivated to do so, since Truscott teaches the many advantages of using a dtSCT, such as “allow[ing] for more rigorous characterizations of CD8 T cell responses elicited by the lower affinity determinants” (e.g. as per the right column of p. 6280), being able to use antigenic peptides with lower affinity for the MHC (e.g. as per the Discussion section on pages 6287-6288), and “[t]he success of SCTs was credited to the fact they are Ag processing independent, do not have to compete with endogenous peptide, and are more stable at the cell surface due to their covalent nature” (e.g. as per the Discussion section on pages 6287-6288).
The skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, since Truscott explicitly teaches that the dtSCTs can be used for enumerating antigen-specific T cells (e.g. as per the Abstract).



Heath et al., Truscott et al., and Bethune et al.
Claims 1-11, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Heath et al. (U.S. PGPub 2017/0003288 A1, published 01/05/2017) in view of Truscott et al. (J. Immunol., 2007, 178(10):6280-6289) further in view of Bethune et al. (BioTechniques, March 2017, 62(3):123-130).  
Heath in view of Truscott is relied on as above, however, it is noted that the references are silent on the limitation of streptavidin-coated dextran particles, as set forth in claim 4.
Bethune teaches construction of peptide-pMHC dextramers (e.g. as per the Abstract).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to use streptavidin-coated dextran particles as per Bethune in the T cell isolation method of Heath in view of Truscott.  One of ordinary skill in the art would have been motivated to do so since Bethune teaches that “[d]extramers are an improvement over the original streptavidin-based tetramer technology because they are more multivalent, improving sensitivity for rare, low-avidity T cells, including self/tumor-reactive clones” (e.g. as per the Abstract).
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Heath et al., Truscott et al., and Cunningham et al.
Claims 1-3, 5-11, 13-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Heath et al. (U.S. PGPub 2017/0003288 A1, published 01/05/2017) in view of Truscott et al. (J. Immunol., 2007, 178(10):6280-6289) further in view of Cunningham et al. (Biochemistry, 1973, 12(24):4811-4822).  
Heath in view of Truscott is relied on as above, however, it is noted that the references are silent on the limitation of the specific amino acid sequence of SEQ ID NO: 105 or 107 for β2M, as set forth in claim 16.
Cunningham teaches the amino acid sequence SEQ ID NO: 105 as the sequence of human β2M (e.g. as per Fig. 5).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to use the amino acid sequence of β2M from Cunningham in the T cell isolation method of Heath in view of Truscott.  One of ordinary skill in the art would have been motivated to do so since this is a wild type sequence for β2M.  Further, as per MPEP 2143(I)(A), the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  In the instant case, all of the elements of the human β2M amino acid sequence and dtSCT were well known in the art, as per Cunningham and Heath/Truscott, the mere combining of the individual elements in one embodiment in the manner of the claimed invention results in no change in the elements respective functions, and the combination yields nothing more than predictable results. 


Heath et al., Truscott et al., and Murphy
Claims 1-3, 5-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Heath et al. (U.S. PGPub 2017/0003288 A1, published 01/05/2017) in view of Truscott et al. (J. Immunol., 2007, 178(10):6280-6289) further in view of Murphy (U.S. PGPub 2019/0292263 A1, priority to U.S. 62/647,720 filed 03/24/2018).  
Heath in view of Truscott is relied on as above, however, it is noted that the references are silent on the limitation of the specific amino acid sequence of SEQ ID NO: 38-104 for HLA, as set forth in claim 12.
Murphy teaches the amino acid sequence SEQ ID NO: 40 as the sequence of HLA-A2 (e.g. as per Murphy SEQ ID NO: 18).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to use the amino acid sequence of HLA from Murphy in the T cell isolation method of Heath in view of Truscott.  One of ordinary skill in the art would have been motivated to do so since this is a known sequence for HLA.  Further, as per MPEP 2143(I)(A), the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  In the instant 
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Heath et al., Truscott et al., and Arnau et al.
Claims 1-3, 5-11, 13-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Heath et al. (U.S. PGPub 2017/0003288 A1, published 01/05/2017) in view of Truscott et al. (J. Immunol., 2007, 178(10):6280-6289) further in view of Arnau et al. (Protein Expression and Purification, 2006, 48:1-13, cited in IDS of 11/20/2020).  
Heath in view of Truscott is relied on as above, however, it is noted that the references are silent on the limitation of a purification cluster comprising two affinity tags flanking a protease cleavage site, as set forth in claims 18-19.
Arnau teaches a purification cluster comprising two affinity tags flanking a protease cleavage site (e.g. as per the Combining different affinity tags section on page 5).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to use a purification cluster comprising two affinity tags flanking a protease cleavage site as per Arnau in the T cell isolation method of Heath in view of Truscott.  One of ordinary skill in the art would have been motivated to do so since Arnau teaches that dual affinity tags allows for “a highly purified protein [to be] obtained” (e.g. as per the Combining different affinity tags section on page 5).
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639